        Case 18-26723         Doc 27      Filed 06/14/19 Entered 06/14/19 10:17:57                 Desc Main
                                             Document Page 1 of 1

                                    United States Bankruptcy Court
                              Northern District of Illinois, Eastern Division
IN RE: Leah H. Hurston                                     )             Chapter 13
                                                           )             Case No. 18 B 26723
          Debtor(s)                                        )             Judge Timothy A Barnes

                                   Notice of Motion/Certificate of Service

      Leah H. Hurston                                                   Debtor Attorney: David M Siegel
      20150 Dolphin Ave.                                                via Clerk's ECF noticing procedures
      Lynwood, IL 60411


                                                                        >   Dirksen Federal Building
On July 11, 2019 at 9:00AM, I will appear at the location listed to     >   219 South Dearborn
the right, and present this motion, a copy which is hereby served       >   Courtroom 744
upon you.                                                               >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of    /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.          MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Saturday, June 15,
2019.
                               Motion to Dismiss Case for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, pursuant to 11 U.S. C. §1307(c)(6), and respectfully states the
following:

 1.   This is a core proceeding under 28 U.S.C. §157.
 2.   Debtor filed for Chapter 13 relief on September 24, 2018.
 3.   This case was confirmed on December 13, 2018, for a total of 36 months with plan payments of $225.00.
 4.   As of the filing of this motion, 9 months have expired since this case was filed.
 5.   The plan is in material default as it cannot complete at the proposed terms.
 6.   The balance on this case is approximately $41,804.98 and at the current rate, the plan will not complete for
      another 186 months.

 7. The last payment was received on May 16, 2019.
 8. The default in plan payments is $450.00.

WHEREFORE, the Trustee prays that the Court enter an order dismissing this case, and grant any such other
relief as it may deem proper.

Office of the Chapter 13 Trustee                                        /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                      MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
